Citation Nr: 0523217	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  04-27 651	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 decision by the Columbia, South 
Carolina, Regional Office (RO), which denied the claim.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
August 1967 to July 1970.

2.  On August 10, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran requesting withdrawal of his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the veteran or by his authorized representative.  38 
C.F.R. § 20.204 (2004).  The veteran has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.



                       
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


